Rosellini, J.
(concurring) — As I understand the intent and purpose of the statutes under which the medical records in these cases were subpoenaed, they permit the securing of the records without the consent of the named patient only for the purpose of auditing the claims submitted by the providers of medical care. The name of the patient is important only to identify the claim and the information obtained is not to be used against the patient in any way. The right of privacy is to be protected, save for the exposure necessarily instant to the audit.
*823With this understanding, I concur in the majority opinion.
Utter, C.J., and Wright, J., concur with Rosellini, J.